Citation Nr: 0527510	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-19 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for fatigue to include 
as due to an undiagnosed illness.  

2.  Entitlement to service connection for residuals of an 
injury to the left lower extremity.  

3.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to June 1992 
in the United States Marine Corps and from October 1996 to 
October 1999 in the United States Army.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2003, a statement of the case was issued in June 2003, and a 
substantive appeal was received in July 2003.  The veteran 
testified at a personal hearing at the RO in October 2003.  

The appeal filed by the veteran with the January 2003 rating 
decision also included the appeal of the denial of an 
increased rating for the veteran's degenerative joint disease 
of the left temporomandibular joint.  At the time of the 
October 2003 RO hearing, the veteran withdrew this appeal.  
The issue is no longer in appellate status.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The veteran had active military service in Southwest Asia 
during the Persian Gulf War era. 

2.  Fatigue was not manifested in service, and is of 
undetermined etiology, but is not shown to have caused at 
least a week's period of incapacitation or to have required 
continuous medication.   

3.  Residuals of an injury to the left lower extremity were 
not present during active duty or for several years 
thereafter nor are residuals of an injury to the left lower 
extremity otherwise related to such service.


CONCLUSIONS OF LAW

1.  Fatigue, including as due to an undiagnosed illness, was 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005). 

2.  Residuals of an injury to the left lower extremity were 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in September 
2002, August 2003 and September 2004 VCAA letters and the 
statement of the case have collectively informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
September 2004 VCAA letter the appellant was advised of the 
types of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
September 2004 regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim have been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letters implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, with regard to the issues of entitlement to 
service connection for chronic fatigue and for residuals of 
an injury to the left lower extremity, the Board finds that 
there has been compliance with the assistance provisions set 
forth in the new law and regulation.  The record demonstrates 
that the veteran has been afforded VA examinations in 
connection with this claims, and the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Moreover, all available 
pertinent records, in service, private, and VA, have been 
obtained.  Significantly, no additional pertinent evidence 
has been identified by the appellant as relevant to the 
issues being adjudicated by this appeal.  The veteran's 
service medical records from his second period of active duty 
service have not been associated with the claims file.  The 
RO made numerous attempts to obtain the documents without 
success.  A formal finding of unavailability of the service 
medical records from October 1996 to October 1999 was made in 
January 2005.  The Board finds that no further action is 
required by VA to assist the veteran with the claims of 
entitlement to service connection for chronic fatigue and for 
residuals of an injury to the left lower extremity.

Criteria

Service connection may be granted for a disability resulting  
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service; this 
presumption may only be rebutted by clear and unmistakable 
evidence of pre-existence.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304(b).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  

Entitlement to service connection for a disability manifested 
by fatigue to include as due to an undiagnosed illness.  

VA will pay compensation to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:  Became manifest 
either during active military, naval, or air service  in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1).  

For purposes of this section, a "qualifying chronic 
disability" means a chronic disability resulting from any of 
the following (or any combination of the following): 

An undiagnosed illness;  The following medically unexplained 
chronic multi symptom illnesses that are defined by a cluster 
of signs or symptoms:  chronic fatigue syndrome; 
fibromyalgia; irritable bowel syndrome; or any other illness 
determined by the Secretary to be a medically unexplained 
chronic multisymptom illness; or any diagnosed illness that 
the Secretary determines in regulations warrants a 
presumption of service-connection.  

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2).  

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic.  The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).  

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia  
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).  

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  The 
Southwest Asia Theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d).  The appellant's service separation 
document shows he received the Southwest Asia Service Medal 
and the Kuwaiti Liberation Medal, thereby defining him as a 
"Persian Gulf veteran".  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d  
1039, 1043-1044 (Fed. Cir.1994).  The Board has therefore  
given consideration to whether service connection may be 
granted for the appellant's claimed disorder regardless of 
his Persian Gulf service.  

In the current case, the Board finds that the veteran does 
not have a disability manifested by chronic fatigue resulting 
from an undiagnosed illness that was manifest to a 
compensable degree following his Persian Gulf War service.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under 38 C.F.R. § 
4.88b, Diagnostic Code 6354 (Chronic Fatigue Syndrome (CFS)), 
a compensable rating is warranted where there is debilitating 
fatigue, cognitive impairments (such as inability to 
concentrate, forgetfulness, confusion), or a combination of 
other signs and symptoms, which wax and wane but result in 
period of incapacitation of at least one but less than two 
weeks total duration per year, or; symptoms controlled by 
continuous medication.  In the current case, there is no 
evidence that the veteran requires continuous medication to 
control symptoms of chronic fatigue, nor is there evidence 
that a fatigue disorder results in incapacitation to any 
significant degree whatsoever.  

The service medical records were silent as to complaints of, 
diagnosis of, or treatment for fatigue with the exception of 
complaints of malaise in August 1990 which were attributed to 
a probable viral syndrome.  

At the time of an October 2002 VA examination, the veteran 
reported that he had difficulty falling asleep, was easily 
awakened, arises for work at 7 and was fatigued by noon.  A 
review of the systems specifically revealed, however, no 
lethargy or malaise.  No diagnosis was made regarding 
fatigue.  There was no indication in the report of the 
examination that the veteran was incapacitated for any period 
of time as a result of chronic fatigue.  

On VA psychiatric examination in October 2002, the veteran 
complained of problems with attention and distractibility as 
well as poor memory.  He noticed the problems six years 
prior.  It was noted that he had lost virtually no time from 
work over the preceding year and had accumulated significant 
amounts of overtime.  The diagnosis was adjustment disorder 
with mixed anxiety and depression.  The veteran's problems 
with attention and distractibility as well as poor memory 
were not attributed to chronic fatigue.  The fact that the 
veteran reported he had lost virtually no time from work 
weighs heavily against a finding that his fatigue is 
productive of incapacitation of at least a weeks duration.  

The Board finds that the veteran's own self-reported 
symptomatology which he attributes to his fatigue is 
insufficient to warrant a compensable evaluation.  The 
veteran testified at a RO hearing in October 2003 that he 
felt fatigued and lazy since his service in Southwest Asia.  
He opined that he was fatigued 70 percent of the time.  The 
fatigue was manifested by a lack of a desire to do things, 
sitting around, and moping.  He was not really energetic and 
did not have the get up and go like he used to.  He did not 
take any medication for the fatigue.  He was not aware of any 
diagnosis of fatigue that he had.  He testified that he did 
not sleep.  When the veteran's spouse was asked if fatigue 
was a factor in trying to get the veteran to help around the 
house she responded that the problem was the veteran's 
potential reaction more than his being tired.  She also 
testified that he did not have the energy to do anything.  He 
was employed as a police officer.  The veteran's testimony 
does not provide any evidence indicating that his fatigue is 
debilitating, results in cognitive impairments or results in 
a period of incapacitation of at least one weeks total 
duration per year.  The veteran has testified that he does 
not take medication for fatigue and there is absolutely no 
other evidence that his fatigue is of sufficient severity to 
require continuous medication for control.  As noted above, 
the veteran has been employed as a police officer and did not 
indicate in any way that he lost any time off from work due 
to symptoms of fatigue.  

There is no competent evidence of record of a diagnosis of 
chronic fatigue syndrome nor any other evidence of record 
which links a disability manifested by fatigue to either of 
the veteran's periods of active duty service other than the 
veteran's own allegations and testimony.  As noted above, the 
veteran's opinions as to the existence and etiology of any 
medical disorder is without probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board finds 
there is no competent evidence of record which indicates in 
any way that service connection is warranted on a direct 
basis for a disability manifested by fatigue.  Combee v. 
Brown, 34 F.3d  1039, 1043-1044 (Fed. Cir.1994).


Entitlement to service connection for residuals of an injury 
to the left lower extremity.  

In September 2002, the veteran submitted a claim of 
entitlement to service connection for residuals of a broken 
left foot.  He indicated on his application that the injury 
occurred on July 2, 1991 and that he was treated from the 
time of the injury to the present by a Dr. Bhasker.  The 
veteran also testified at an RO hearing in October 2003 that 
he injured his ankle while at Fort A. P. Hill.  The Board 
finds that the competent evidence of record does not support 
the veteran's claims.  

The service medical records from the pertinent period of 
enlistment revealed that mild asymptomatic pes planus was 
noted on the report of a December 1987 enlistment 
examination.  However, the veteran denied having or ever 
having had foot trouble on a Report of Medical History which 
was completed at the same time.  There is no further evidence 
of a foot disability during this period of active duty 
service.  No pertinent abnormalities were noted on a report 
of a separation examination which was conducted in August 
1994.  Clinical evaluation of the feet was determined to be 
normal at that time.  

This evidence demonstrates that the veteran had a pre-
existing foot disability prior to his first period of active 
duty service as the disability was noted on the entrance 
examination.  The Board further finds that there is clear and 
unmistakable evidence that the pre-existing foot disability 
was not aggravated by active duty.  The service medical 
records are silent as to further complaints of, diagnosis of, 
or treatment for any foot disability and the pes planus noted 
at entrance was note reported at the time of the veteran's 
separation examination.  There also in no competent evidence 
of the presence of a foot disability for several years after 
the veteran's discharge.  The Board finds the service medical 
records reveal that there was no increase in foot 
symptomatology during the veteran's first period of active 
duty service.  See Falzone v. Brown, 8 Vet. App. 398, 402.  

The Board finds the first competent post-service evidence of 
a residuals of left lower extremity injury is included in the 
clinical records of Dr. Bhasker which reference a left foot 
injury in April 2002.  Private medical records dated shortly 
after this record reveal that the veteran injured his left 
foot on April 12, 2002, in a work related accident.  The 
records include diagnoses of sprain of the left foot with a 
chip fracture.  These records do not reference a prior foot 
injury from either of the veteran's periods of active duty 
service and do not link a current left foot disability to 
active duty in any way.  

As a result of the veteran's claim, VA examinations were 
scheduled.  These also failed to provide competent evidence 
of a link between a currently existing left lower extremity 
disability and the veteran's active duty service.  

At the time of an October 2002 VA examination, the veteran 
reported that he had fractured his left foot in 1996.  
Physical examination revealed tenderness to palpation of the 
dorsum of the left foot without swelling.  An X-ray of the 
left foot was referenced as revealing a question of an old 
Achilles tendon injury.  A left foot disability, however, was 
not diagnosed.  The Board finds that the notation of question 
of old Achilles tendon injury is insufficient for a grant of 
service connection as it is speculative as to the actual 
diagnosis and does not link the disability to the veteran's 
active duty service.  The Board notes that 38 C.F.R. § 3.102 
provides that service connection may not be based on a resort 
to speculation or even remote possibility.  

There was no evidence of a left lower extremity disability at 
the time of a VA neurological evaluation which was conducted 
in November 2002.  The examiner noted that the had a normal 
gait, stride, he could heel-toe and tandem walk and could 
also hop.  

The only evidence of record which indicates that the veteran 
injured his left lower extremity during active duty is his 
own allegations and testimony.  At the time of an October 
2003 RO hearing, the veteran testified that he broke his left 
ankle after falling off a truck while serving at Fort A. P. 
Hill.  He also reported, however, that he injured his ankle 
while on an elipto glider approximately one and one half 
years prior to the hearing.  This injury was considered a 
duty related accident for his job as a police officer.  

The Board notes the veteran's service medical records from 
his second period of enlistment with October 1996 to October 
1999 are missing despite repeated attempts by the RO to 
obtain them.  The Board further notes the veteran has 
testified that he injured his left foot in 1996.  When 
service medical records are missing, the Board has a 
heightened obligation to provide an explanation of reasons or 
bases for its findings and has a heightened duty to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).   In the current case 
the Board finds, however, that even if there was an 
annotation in the service medical records as to the presence 
of a left lower extremity injury as described by the veteran, 
service connection would still not be warranted as there is 
no competent evidence of record linking a currently existing 
chronic left lower extremity disability to that alleged in-
service accident.  The Board notes that there is strong 
evidence of record indicating that the veteran's current left 
lower extremity disability is due to an on-the-job accident 
which occurred several years after his discharge.  Prior to 
that time, the veteran was able to perform duties as a police 
officer which, presumably is a strenuous occupation at times 
but there is no indication that he had any problems with his 
ankle prior to the 2002 injury.  

Furthermore, the veteran has provided conflicting accounts of 
his left foot injury which either occurred in 1991 or 1996 
and his initial account of an in-service injury for which we 
have the relevant service medical records was not objectively 
corroborated at all.  Reduced probative value is assigned to 
the veteran's reports of his alleged in-service injuries as a 
result of these inconsistencies.  

The Board finds the veteran's opinion as to the existence and 
etiology of a left lower extremity disability during active 
duty is without probative value.  As a lay person, he is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As there is no competent evidence 
of record linking a current left foot disability to either of 
the veteran's periods of active duty service, the claim of 
entitlement to service connection for residuals of a left 
foot disability must be denied.  

Conclusion

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107.  With regard 
to the issues of entitlement to service connection for a 
disability manifested by fatigue and service connection for 
residuals of an injury to the left lower extremity, the Board 
finds that the preponderance of the evidence weighs against 
both claims.  


ORDER

Entitlement to service connection for a disability manifested 
by fatigue is not warranted.  The appeal is denied.  

Entitlement to service connection for residuals of a left 
lower extremity disability is not warranted.  The appeal is 
denied.  


REMAND

The veteran has claimed entitlement to service connection for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

The veteran has claimed entitlement to service connection for 
PTSD.  Associated with the claims file is a June 2003 letter 
from a counselor at a Vet Center which indicates that the 
author found that the veteran had met the criteria for PTSD.  
It was noted that the veteran reported witnessing the death 
of a Non-Commissioned Officer (NCO) from his unit, (Sergeant 
Datsun) who was decapitated in a jeep wreck.  The veteran has 
also indicated at various times that his stressors include 
observing dead bodies and moving dead bodies.  He testified 
at an RO hearing in October 2003 that he witnessed some of 
his friends die during Operation Provide Comfort.  He 
reported that a Corporal Johnson was killed by a Howitzer 
misfire and a Sergeant Denton was killed in a head on wreck 
with an Iraqi vehicle.  The veteran also testified that he 
had some books about his military unit which he would submit 
that documented the deaths.  He did not know the dates of the 
deaths but could check through his books to find out.  The RO 
did not attempt to verify any of the veteran's claimed 
stressors as no dates for the alleged incidents were 
provided.  The Board notes, however, that the veteran 
submitted a history of the U.S.S. Guadalcanal for Operation 
Provide Comfort for the period from January to August of 
1991.  This document is dedicated, in part, to a Sergeant 
John W. Denton, who gave his life honorably in service to his 
country.  The Board finds that, if this is the same Sergeant 
Denton the veteran reported he had witnessed die, 
corroboration of this stressor might be possible.  There is 
evidence of record of a full name, a unit and a date of 
death.  The Board finds an attempt should be made to verify 
the veteran's stressor related to the death of Sergeant 
Denton.  The RO should also attempt verification of any other 
stressors for which the veteran can provide sufficient 
descriptive information (unit assigned, names of individuals, 
location and time period within a 60 day period).  

At the time of the October 2003 RO hearing, the veteran 
testified that he was currently receiving treatment for PTSD 
from a Vet Center.  The hearing officer indicated that he 
would obtain these treatment records.  No attempt has been 
made to obtain the treatment records from the Vet Center.  
The Board finds the RO should obtain these records.  

Accordingly, the issue of entitlement to service connection 
for PTSD is REMANDED for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
his release from active duty.  After 
securing the necessary release, the RO 
should obtain these records which have 
not already been associated with the 
claims file.  The Board is particularly 
interested in obtaining the record of 
treatment from the Vet Center which was 
referenced by the veteran at the time of 
his October 2003 RO hearing.  

2.  The RO should contact the veteran and 
afford him an additional opportunity to 
provide detailed information regarding 
the claimed in-service stressors, such as 
specific dates of the incidents (within a 
60 day period), locations, unit numbers, 
and the names of others involved.  The RO 
should also request the veteran to submit 
the book or books he referenced at the 
time of the October 2003 hearing which 
allegedly would corroborate the veteran's 
in-service stressors.  

4.  After the above development is 
completed, the RO should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents and the veteran's 
statements regarding stressors.  This 
summary, all stressor statements, DD 
Forms 214 and the veteran's service 
personnel records, along with any other 
supporting documents, should be submitted 
to the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR), at 
7798 Cissna Road, Springfield, Virginia 
22150, and to Commandant, Headquarters, 
United States Marine Corps, ATTN: MMRB-
16, Quantico, VA 22134-0001, for 
verification.  The agencies should be 
asked to verify the stressors and to 
furnish any official history or logs 
pertaining to any ship the veteran served 
on during the time period of an alleged 
stressor.  Any additional development 
recommended by that office should be 
accomplished by the RO.

5.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service.  

6.  If, and only if, confirmed stressors 
are found to exist, the veteran should be 
afforded a VA psychiatric examination in 
order to determine whether he has PTSD 
and, if so, whether it is related to a 
verified in-service stressor.  The 
examiner should be clearly advised of the 
details of any verified in-service 
stressor(s).  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished. 

7.  Thereafter, the RO should review the 
claims file and determine if service 
connection for PTSD is warranted. If the 
benefit sought remains denied, the 
veteran and the veteran's representative 
should be provided with a supplemental 
statement of the case (SSOC).  After the 
veteran is afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


